Name: Commission Regulation (EC) No 2490/98 of 18 November 1998 amending Regulation (EC) No 1981/98 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: nan

 Avis juridique important|31998R2490Commission Regulation (EC) No 2490/98 of 18 November 1998 amending Regulation (EC) No 1981/98 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside scheme Official Journal L 309 , 19/11/1998 P. 0027 - 0027COMMISSION REGULATION (EC) No 2490/98 of 18 November 1998 amending Regulation (EC) No 1981/98 laying down detailed rules for the application of Council Regulation (EEC) No 1765/92 with regard to the set-aside schemeTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1624/98 (2), and in particular Article 12 thereof,Whereas Commission Regulation (EC) No 762/94 (3), as last amended by Regulation (EC) No 1981/98 (4), lays down detailed rules for the application of Regulation (EEC) No 1765/92 as regards the set-aside scheme and provides in particular that areas set aside must have been farmed by the applicant during the two years preceding the application; whereas that condition was done away with by Regulation (EC) No 1981/98;Whereas, for the sake of clarity, the scope of that amendment should be made clear;Whereas the measures provided for in this Regulation are in accordance with the joint opinion of the Management Committees for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 The following paragraph is added after the first paragraph of Article 2 of Regulation (EC) No 1981/98:'It shall apply to areas set aside in respect of 1999/2000 and the following marketing years.`Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 18 September 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 12.(2) OJ L 210, 28. 7. 1998, p. 3.(3) OJ L 90, 7. 4. 1994, p. 8.(4) OJ L 256, 18. 9. 1998, p. 8.